El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Los apelantes fueron sentenciados por un delito de adul-teración de leche consistente en que en un café restaurante ■donde se vendían comidas, café y bebidas, .del cual era dueño Humberto Zapata y mozo el coacusado Cecilio Acevedo, te-nían y ofrecían en venta para el consumo humano leché "adul-terada con agua, añadida artificialmente.
*355 La prueba revela que la leche se tenía en el restaurante para servirla en el café a los parroquianos; que mientras los inspectores estuvieron allí no se realizó ninguna venta de leche, y que dicho artículo hacía poco1 tiempo había sido recibido en el establecimiento.
*Í2n el caso de Pueblo v. Morillo, 50 D.P.R. 737 este Tribunal expresó duda con respecto a la responsabilidad criminal de un empleado de un establecimiento igual al de este caso-, que no efectúa venta alguna de leche adulterada, aun-que en el establecimiento se exponga a la venta dicho ar-tículo. En aquel caso se dió el beneficio de la duda al acu-sado y se le absolvió libremente. En éste podemos decir que el mozo de un restaurante, quien no ha vendido la leche, aun-que el establecimiento esté abierto al público para hacer transacciones, no es responsable de ese delito. No se aplica la misma regla al dueño del establecimiento, quien por ser dueño del negocio es responsable del delito aunque no se halle presente ni se haya realizado de hecho una venta, siem-pre que el establecimiento esté abierto al público. Pueblo v. González, 63 D.P.R. 144, 146.

Se revoca la sentencia en cuanto al apelante Cecilio Acevedo absolviéndosele libremente y se confirma en cuanto al dueño del establecimiento Humberto Zapata.